I am
very pleased on behalf of the people and the
Government of Guinea to convey to Mr. Harri Holkeri
of Finland our warmest congratulations on his
unanimous election to preside over our deliberations at
the fifty-fifth session of the General Assembly. His
election highlighted his merits, his personal qualities
and his rich experience in international affairs. It also
reflected the high esteem in which the international
community holds his great country, Finland, whose
commitment to the ideals of peace, justice, progress
and the advancement of women is well known and
appreciated by one and all. As a member of the General
Committee at this session, my delegation wishes to
assure the President of its support and full cooperation.
It gives me pleasure also to pay tribute to the
President of the General Assembly at its fifty-fourth
session, Mr. Theo-Ben Gurirab of Namibia, who
honourably carried out his weighty responsibilities in
the service of the Organization.
Let me also pay tribute to the Secretary-General,
Mr. Kofi Annan, whose exemplary work at the helm of
the Organization merits our highest appreciation and
our support. I take this opportunity moreover to thank
the Secretary-General for his report (A/54/2000)
entitled “We the peoples: the role of the United Nations
in the twenty-first century”. That remarkable document
takes account of all the current concerns of Member
States.
I welcome the admission of the State of Tuvalu as
the one hundred eighty-ninth Member of the
Organization. This reinforces the universality of the
United Nations.
This session of the General Assembly is a historic
one. It is taking place just as the Organization has
successfully concluded the Millennium Summit, which
brought together in this Hall nearly all the world's
leaders. The outcome of that important Summit is a
source of hope for our peoples at the dawn of the new
millennium.
Just one week ago, from this very rostrum, the
Prime Minister of Guinea informed the international
community of a barbarous act of aggression against the
Republic of Guinea, an act of aggression whose sole
aim was to destabilize my country. Deadly, devastating
attacks have been carried out against the peaceful
population of Guinea. These were led by armed gangs
from Liberia, but it is regrettable to have to note that
another fraternal African country, Burkina Faso, has
also been involved in the aggression. The Republic of
Guinea, a land of peace and hospitality, which has paid
an enormous price by receiving hundreds of thousands
of refugees and which is working for the restoration of
peace and harmony in West Africa, has thus been the
victim of aggression by the same people who caused
the genocide and mutilations in Liberia and in Sierra
Leone.
41

I urgently call on the international community
strongly to condemn this aggression, which is part of a
plan to destabilize the subregion. It is this that justifies
my Government's request to the Security Council that
vigorous measures be taken to guarantee peace,
security and stability in the West African region.
The Government of Guinea has had to face the
severe consequences of the massive presence of
800,000 on its territory for the past decade, and it has
been obliged to divert resources from our country's
economic development programmes. That is why my
Government is most grateful for the United Nations
initiative to convene a conference for support and
solidarity with respect to Guinea. On behalf of my
Government, I wish once again to convey my
delegation's sincere thanks to the Secretary-General
and to all others who have contributed to this important
initiative. My country looks forward with great interest
to the completion of this initiative with the convening
of a second meeting, scheduled to be held in November
at Geneva.
This is the proper moment for my delegation to
turn to the thorny question of conflict in Africa.
Indeed, many of the crises that have emerged on our
continent pose a threat to peace and constitute a grave
violation of the principles and purposes of the United
Nations. The scope of these crises and their proliferation
jeopardizes all efforts at national development and at
achieving subregional integration. I take this opportunity to
welcome the report (A/55/305) of the Panel on United
Nations Peace Operations, chaired by Mr. Lakhdar
Brahimi. Its recommendations enabled the Security
Council to adopt an important resolution on ensuring an
effective role for the Council in the maintenance of
international peace and security, particularly in Africa. My
delegation hopes that the new provisions of that resolution
will be used to guarantee the effectiveness of United
Nations peacekeeping operations.
Among the central priorities of Africa, which
remains the theatre of many conflicts, is the
strengthening of its capacity to prevent, manage and
resolve conflicts. Thus, whether it be the conflict
between Ethiopia and Eritrea or the situation in the
Great Lakes region, in Angola or in the Democratic
Republic of the Congo, there have been significant
breakthroughs in the pursuit of peaceful, just and
lasting solutions, thanks to concerted action by the
Organization of African Unity (OAU) and the United
Nations.
In the West African region, the quest for peace in
Sierra Leone is continuing with the commendable
assistance of States members of the Economic
Community of West African States (ECOWAS) and
with the active support of the United Nations, through
the deployment of the United Nations Mission in Sierra
Leone (UNAMSIL). My delegation expresses its full
support for Security Council resolution 1306 (2000),
which placed an embargo on the illegal sale of
diamonds from conflict zones. We appeal urgently to
all States and to all specialized agencies to cooperate
actively in the effective implementation of that
resolution.
The proliferation and uncontrolled distribution of
light weapons is another subject of grave concern, and
is a major factor complicating and prolonging conflicts
in Africa and, more tragically, encouraging the
recruitment of child soldiers. Indeed, the resurgence of
rebel movements and the expansion of large-scale
banditry in our countries have been made possible by
that phenomenon. The firm support of the international
community is required to eradicate it. In that
connection, my delegation is pleased at the initiatives
taken by the United Nations and by the OAU to support
the efforts of our States to combat this scourge, which
threatens the stability of our continent.
The beginning of the third millennium brings
many challenges and hopes. It brings the hope of
seeing a plan for the settlement to the conflict in
Western Sahara, thanks to the joint efforts of the OAU
and the United Nations, and the hope of finally seeing
Israel and its Arab neighbours give peace a chance
through a just and lasting settlement to the crisis,
taking into account the legitimate aspirations of the
Palestinian people, as well as the respect for the rights
and dignity of all peoples in the region.
The question of development remains one of the
major challenges of this century, and as such it must
remain at the centre of our Organization's concerns.
At a time when a portion of the planet has
contentedly crossed the threshold of this new
millennium and is embarking, under the rubric of
globalization, on what is called “the new economy”, a
major portion of the world — indeed, the largest
portion — continues to live in poverty, suffering the
perverse effects of this globalization.
With regard to the alarming situation prevailing
on the African continent, the main concern of the
42

peoples of the United Nations must be Africa, so that
the root causes of its non-development can be
eradicated and so that it can be enabled to eliminate
poverty and enhance its capacities in order for it to
have better access to markets. To do that, debt
cancellation, an increase in official development
assistance and better attention to its specific needs
should make it possible to integrate the African
continent into the world economy. That is why my
delegation, based on the correlation between peace and
development, is pleased at the recent decisions taken
by the G-8 in Okinawa, aimed at more effectively
combating poverty and at bridging the digital gap
between the North and the South and at humanizing
globalization.
In that respect, my country calls for more
solidarity on the part of the rich countries, and we
deeply hope that — over and above professions of
good faith — concrete measures will be taken to allow
the developing countries, particularly those in Africa,
to experience sustained growth leading to sustainable
development.
With that in mind, my delegation appeals to all its
development partners to contribute, by means of more
generous and better-targeted aid, to strengthening the
institutional capacities of our States and to creating
adequate infrastructures, which guarantee balanced
development and success in the struggle against
poverty.
The Republic of Guinea is very much concerned
by the ravages of the AIDS virus. We believe that this
battle must further mobilize the international
community so that the necessary sacrifices can be made
to halt this scourge, which has taken more victims in
Africa than anywhere else in the world. That is why my
delegation supports the important decisions that
resulted from the recent International Conference held
in Durban, South Africa.
The protection of fundamental human rights, the
satisfaction of priority human needs and social justice
must remain at the forefront of United Nations
concerns. The United Nations, in its irreplaceable role
as an instrument for the promotion of cooperation and
understanding between peoples, must strengthen the
culture of peace and sharing.
Today it is unanimously acknowledged that the
United Nations can continue to play an effective role
only if there is a necessary reform of its organs, in
particular the Security Council, which has the primary
responsibility for the maintenance of international
peace and security. The aspirations of strengthening its
authority and ensuring more equitable representation in
the Council for the Organization's Members have been
reiterated many times by the overwhelming majority of
United Nations Members, and recently by virtually all
of the heads of State or Government during the
Millennium Summit. We must also restore to the
General Assembly its central role as the main
deliberative body and, finally, reform the other organs,
with a view to a greater revitalization of the entire
United Nations system. These are the aspirations of the
peoples of the United Nations — to enable this
Organization to face the challenges of the twenty-first
century.
In his statement at the Millennium Summit, the
Prime Minister of the Republic of Guinea reiterated the
total commitment of our country to the principles of
the United Nations and to the Charter. In this
Assembly, I would like to reaffirm this commitment,
which has never been found wanting in the history of
my country. Under the leadership of its President,
General Lansana Conté, a man of peace and dialogue,
Guinea has always struggled to uplift human dignity, to
defend freedom, to restore peace and to cultivate
harmony among peoples.
Guinea will continue, side by side with other
Member States of our Organization, to work resolutely
to free humankind from the spectre of war, violence,
exclusion and intolerance, and for a world of peace,
justice and solidarity for all.